THIS SECURED DEBENTURE (THE “SECURITIES”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS. SENIOR SECURED CONVERTIBLE REDEEMABLE DEBENTURE ENVIRONMENT ECOLOGY HOLDING CO. OF CHINA June, 30, 2008 No.EEHC - 1 US$2,500,000 This Senior Secured Convertible Redeemable Debenture (the “Debenture”) is issued on June 30, 2008 (the“ClosingDate”) Environment Ecology Holding Co. of China a Florida corporation, with headquarters located at 391 Hun Yu Lane, Dong Xin Street, Xi’an, Shaanxi Province, P.R. China (the “Company”), to Trafalgar Capital Specialized Investment Fund, Luxembourg (together with its permitted successors and assigns, the “Holder”) pursuant to exemptions from registration under the Securities Act of 1933, as amended. ARTICLE I. Section 1.01Principal and Interest.For value received, the Company hereby promises to pay to the order of the Holder by June 30, 2010 (the “Maturity Date”)in lawful money of the United States of America and in immediately available funds the unpaid principal sum of Two Million Five Hundred Thousand U.S. Dollars(US$2,500,000) together with interest on the unpaid principal of this Debenture at the rate of ten percent (10%) per annum (the “Interest Rate”) payable monthly in cash on the outstanding balance commencing one (1) month from the date hereof.Interest shall be computed on the basis of a 360-day year and the actual days elapsed and the Holder shall deduct the first two (2) interest payments at the Closing (as defined in the Securities Purchase Agreement).Any unpaid interest shall be compounded monthly.Additionally, upon the occurrence of an Event of Default (as defined herein) the Interest Rate shall be increased to a rate of eighteen percent (18%) per annum. Section 1.02Optional Conversion.The Holder is entitled, at its option, subject to the limitations set forth herein, to convert, and sell on the same day or at any subsequent time, at any time and from time to time, until payment in full of the remaining outstanding principal balance ofthis Debenture, plus any interest, all or any part of the principal amount of the Debenture, plus accrued interest, into shares (the “Conversion Shares”) of Common Stock at the price per share equal to: the lesser of (a) an amount equal to one hundred twenty-five percent(125%) of the Volume Weighted Average Price (“VWAP”) as quoted by Bloomberg L.P. on the date hereof (the “Fixed Price”), or (b)an amount equal to eighty-five percent(85%) of the lowest daily closing VWAP as quoted by Bloomberg L.P. during the five (5)trading days immediately preceding the Conversion Date(as defined herein) (the “Conversion Price”).No fraction of shares or scrip representing fractions of shares will be issued on conversion, but the number of shares issuable shall be rounded to the nearest whole share.To convert this Debenture, the Holder hereof shall deliver written notice thereof, substantially in the form of
